DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 13 similarly recite the following concepts and limitations:

 “… generating a verification packet and a packet handling rule associated with the selected link, the packet handling rule indicating to forward the verification packet towards the second network node, wherein the verification packet is generated based at least in part on a packet previously processed by the network…” which are not disclosed and/or suggested in the prior-art of record either alone and/or combination.

3.	Thus, claims 1-12, 14-15, and 17-24 are considered to be in conditions for allowance as highlighted above and when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).

4.	When taken in context the independent claims as a whole were not uncovered in the prior art, the dependent claims are also allowed as they depend upon allowable independent claims.

.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A) Wakumoto et al. (US 2005/0259587) discloses a system for directing path verification request along a specific path to a mesh network switch to test operability of the specific path.

B) Bisht et al. (US 2021/0144082) discloses a scalable network path tracing system.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451